FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50320

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00471-DDP

  v.
                                                 MEMORANDUM *
VINCENT ANTHONY RAMIREZ, a.k.a.
“T”, a.k.a. Big T, a.k.a. Toro,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Vincent Anthony Ramirez appeals from the 264-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute and to possess

with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A)(viii), and 846; and conspiracy to launder money, in violation of 18

U.S.C. § 1956(h). We dismiss.

      Ramirez contends that the district court imposed a substantively

unreasonable sentence and failed to explain adequately its reasons for the sentence.

We are precluded from reaching the merits of Ramirez’s claims by a valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009). Ramirez

contends that the appeal waiver should not be enforced because at his plea hearing

the district court advised him that appeal waivers are generally enforceable, but

that he retained the right to appeal an illegal sentence. The district court’s

qualified advisement did not invalidate the appeal waiver. See id. at 987-88.

      DISMISSED.




                                           2                                     11-50320